Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

          The application of Chad Carter for Capacitive Touch Vehicle Accessory filed 8/27/20 has been examined. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,6-8,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al. US Patent Application Publication 20200240197.

	Regarding claim 1, Nagase et al. teaches a system for a vehicle comprising:
an accessory (tailgate) position along the vehicle (fig. 1, paragraph 013);
a sensor located along the vehicle in communication with the accessory, wherein the sensor triggers activation of the accessory based on input from an external source (paragraph 015-017, 019).
        Regarding claim 3, Nagase teaches the sensor is integrated into a bed cap of the cargo box (tailgate is considered the cargo box, paragraph 023).
        Regarding claim 4, Nagase teaches the sensor is a capacitive touch sensor that receives a signal based on a user contacting the sensor, and the sensor sends a signal to the accessory to activate the accessory (paragraph 022)

         Regarding claim 6, Nagase teaches the accessory is a tailgate at least partially enclosing the cargo box, and the sensor wirelessly sends a signal to an actuator of the tailgate to move the tailgate between an open position and a closed position (fig, 1, paragraph 013, 015-017, 019).

      Regarding claim 7,Nagase teaches the sensor receives a contactless input from an external source when the external source is within a defined proximity to the sensor (paragraph 022).
    Regarding claim 8, Nagase teaches upon receiving the contactless input, the sensor activates the accessory (paragraph 022).
	Regarding claim 10, Nagase teaches the accessory is a tailgate at least partially enclosing the cargo box (fig. 1, paragraph 015-017, 019).
     Regarding claim 13, Nagase teaches the accessory includes a receiver that receives a signal from the sensor based on the input from the external source (the controller 201 receive input from the sensor, paragraph 015).



           Claim(s) 1,9,14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al. US Patent Application Publication 20160075275.
         Regarding claims 1,9,14 , Salter teaches a system for a vehicle comprising:
an accessory (Light sources) position along the vehicle (paragraph 017);
a sensor (proximity sensor) located along the vehicle in communication with the accessory, wherein the sensor triggers activation of the accessory based on input from an external source (paragraph 020). Salter teaches the external source is a fob that sends a signal to the sensor when entering the defined proximity, thereby triggering the sensor to activate a light of the vehicle (paragraph 020).

        




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. US Patent Application Publication 20200240197 in view of Lesak et al. US Patent Application Publication 20190072415.
Regarding claim 2, Nagase et al. is silent on teaching the sensor is positioned along a top edge of the cargo box. Lesak in an analogous art teaches a sensor is positioned along a top edge of the cargo box (paragraph 029) in order to facilitate the activation of the sensor for the user’s hand.
It would have been obvious to one of ordinary skill in the art to modify the system of Nagase at the time of the invention as disclosed by Lesak because such modification allows the sensor to be activated by the hand and further representing the placement of the sensor in a more convenient position.


        Claim(s) 5,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. US Patent Application Publication 20200240197 in view of Gage et al. US Patent Application Publication 20180029597. 
       Regarding claim 5,11, Nagase is silent on teaching the accessory is a tonneau cover disposed over a top edge of the cargo box, and the sensor wirelessly sends a signal to an actuator of the tonneau cover to move the tonneau cover between an open position and a closed position. Gage et al. in an analogous art teaches a tonneau cover disposed over a top edge of the cargo box, and the sensor wirelessly sends a signal to an actuator of the tonneau cover to move the tonneau cover between an open position and a closed position (paragraph 024,026). Gage teaches the sensor is located on a tailgate of the vehicle (paragraph 026). 


	It would have been obvious to one of ordinary skill in the art to modify the system of Nagase at the time of the invention to modify the system of Nagase et al. as disclosed by Gage because such modification improves the access to the cargo area of the vehicle and allows a tonneau to be selectively deployed to protect or conceal the luggage content area of the vehicle.

        Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. US Patent Application Publication 20200240197 in view of Salter et al. US Patent Application Publication 20190315267.

    Regarding claim 12, Nagase et al. is silent on teaching the accessory is a light located within an inner area of the cargo box, and the sensor activates the light to illuminate the inner area of the cargo box. Salter in an analogous art teaches a light located within an inner area of the cargo area of the vehicle, and the sensor activates the light to illuminate the inner area of the cargo area (paragraph 053).
	It would have been obvious to one of ordinary skill in the art to modify the system of Nagase at the time of the invention as disclosed by Salter because such modification provides an improvement over the system of Nagase by providing lighting in the cargo area for making it more convenient for a user to access the contents of the cargo area of the vehicle. 

            Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. US Patent Application Publication 20200240197 in view of Gage et al. US Patent Application Publication 20180029597 and further in view of Salter et al. US Patent Application Publication 20190315294. 
	Regarding claim 15, Nagase in view of Gage teaches the sensor is a capacitive touch sensor that controls movement of the tailgate between the open position and the closed position based upon a user contacting the sensor (see response to claim 5) but is silent on teaching the capacitive touch sensor is wireless. Salter in an analogous art teaches the use of a wireless capacitive touch sensor as an alternative to a wired capacitive touch sensor (paragraph 031).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nagase in view of Gage as disclosed by Salter because the capacitive sensor communicates by wired or wireless means and the selection of wireless means represents the selection of communication means from a limited amount of communication means. 
 .
        Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. US Patent Application Publication 20200240197 in view of Salter et al. US Patent Application Publication 20190315294. 
	Regarding claim 16-17, Nagase  teaches the sensor is a capacitive touch sensor that wirelessly controls movement of the tailgate between the open position and the closed position based upon a user contacting the sensor (fig, 1, paragraph 013, 015-017, 019) but is silent on teaching the capacitive touch sensor is wireless. Salter in an analogous art teaches the use of a wireless capacitive touch sensor as an alternative to a wired capacitive touch sensor (paragraph 031). The limitation of the system is free of any wiring running between the sensor and the accessory is interpreted as a wireless sensor as disclosed by Salter. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Nagase  as disclosed by Salter because the capacitive sensor communicates by wired or wireless means and the selection of wireless means represents the selection of communication means from a limited amount of communication means. 


        Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al. US Patent Application Publication 20200240197 in view of Gage et al. US Patent Application Publication 20180029597. 
       Regarding claim  18, Nagase is silent on teaching the accessory is a tonneau cover disposed over a top edge of the cargo box, and the sensor wirelessly sends a signal to an actuator of the tonneau cover to move the tonneau cover between an open position and a closed position. Gage et al. in an analogous art teaches a tonneau cover disposed over a top edge of the cargo box, and the sensor wirelessly sends a signal to an actuator of the tonneau cover to move the tonneau cover between an open position and a closed position (paragraph 024,026) but is silent on teaching the capacitive touch sensor is wireless. Salter in an analogous art teaches the use of a wireless capacitive touch sensor as an alternative to a wired capacitive touch sensor (paragraph 031).


	It would have been obvious to one of ordinary skill in the art to modify the system of Nagase at the time of the invention to modify the system of Nagase et al. as disclosed by Gage because such modification improves the access to the cargo area of the vehicle and allows a tonneau to be selectively deployed to protect or conceal the luggage content area of the vehicle and the capacitive sensor communicates by wired or wireless means and the selection of wireless means represents the selection of communication means from a limited amount of communication means. 










      
        Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. US Patent Application Publication 20180029597 in view of Salter et al. US Patent Application Publication 20190315294. 



         Regarding claims 19-20, Gage et al. teaches a system for a vehicle having a cargo box at least partially enclosed by a tailgate, the system comprising:

(a) a tonneau cover disposed over a top edge of the cargo box, the tailgate, or both (paragraph 022,024);

(b) lights located along an exterior of the cargo box, an interior of the cargo box, or both;

 (c) a first sensor located on the cargo box or the tonneau cover in communication
with the tonneau cover to actuate the tonneau cover between an open position and a
closed position (paragraph 024,026);

(d) a second sensor located on the cargo box or the tailgate in wireless communication with
the tailgate to actuate the tailgate between an open position and a closed position (paragraph 024,0109). Gage teaches the use of capacitive touch sensors for controlling the accessories such as the tailgate and the tonneau cover (paragraph 026,0109). Gage is silent on teaching lights located along an exterior of the cargo box, an interior of the cargo box, or both, the third sensor is a proximity sensor that receives a wireless signal from a fob when the fob enters a defined proximity circle around the vehicle and the capacitive sensor is wireless. Salter in an analogous art teaches a system for a vehicle comprising: an accessory (Light sources) position along the vehicle (paragraph 017); a sensor (proximity sensor) located along the vehicle in communication with the accessory, wherein the sensor triggers activation of the accessory based on input from an external source (paragraph 020). Salter teaches the external source is a fob that sends a signal to the sensor when entering the defined proximity, thereby triggering the sensor to activate a light of the vehicle (paragraph 020). Salter in an analogous art teaches the use of a wireless capacitive touch sensor as an alternative to a wired capacitive touch sensor (paragraph 031).

       It would have been obvious to one of ordinary skill in the art to modify the system of Gage at the time of the invention as disclosed by Salter because such modification provides an improvement over the system of Nagase by providing lighting in the cargo area for making it more convenient for a user to access the contents of the cargo area of the vehicle. The capacitive sensor communicates by wired or wireless means and the selection of wireless means represents the selection of communication means from a limited amount of communication means. 



Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683